151 F.3d 1026
Claro Triminov.Essex County Freeholders, Delores Battle, Freeholder, SaraBost, Freeholder, Carmine Casiano, Freeholder, JamesCavanaugh, Freeholder, Arthur Clay, Freeholder, ThomasGilbin, Freeholder, Monroe Lustbader, Freeholder, Armando B.Fontoura, Sheriff, Essex County, Freeman, Captain, EssexCounty Jail, Marabella, Sgt., Essex County Jail, Sabatorre,Officer, Essex County Jail, Springo, Officer, Essex CountyJail, Narrone, Officer, Essex County Jail,
NO. 95-5438
United States Court of Appeals,Third Circuit.
April 23, 1998
Appeal From:  D.N.J. ,No.94cv02613

1
Affirmed in part, Reversed in part .